Exhibit 99.1 June 9, 2010 PRESS RELEASE COMMUNITY BANCORP. ANNOUNCES QUARTERLY DIVIDEND Derby, VT For Immediate Release For more information, contact Stephen P. Marsh, President & CEO at 802-334-7915 Community Bancorp., the parent company of Community National Bank, has declared a dividend of twelve cents per share payable August 1, 2010 to shareholders of record as of July 15, 2010. Community National Bank is an independent bank that has been serving its communities since 1851, with offices now located in Derby, Derby Line, Island Pond, Barton, Newport, Troy, St. Johnsbury, Montpelier, Barre, Lyndonville, Morrisville and Enosburg.
